Citation Nr: 0904522	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-21 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for a low back 
condition, to include degenerative disc disease of the 
lumbar spine.

2.	Entitlement to service connection for a psychiatric 
disorder, to include dysthymic disorder and post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from October 2005 and April 2007 rating 
decisions of the Winston-Salem, North Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for back condition and dysthymic disorder, 
respectively.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2008.  A transcript 
of the hearing is associated with the claims file.  During 
the hearing, he submitted additional evidence with a waiver 
of initial RO consideration.  See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.	The Veteran did not engage in combat.

2.	A back condition, to include degenerative disc disease of 
the lumbar spine, was not manifested during service and is 
not causally related to the Veteran's military service.

3.	A psychiatric disorder, to include dysthymic disorder, was 
not manifested during service or within one year 
thereafter, and is not causally related to the Veteran's 
military service.

4.	The Veteran does not have PTSD caused by any event that 
occurred during service.


CONCLUSION OF LAW

1.	Back condition, to include degenerative disc disease of 
the lumbar spine, was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

2.	A psychiatric disorder, to include dysthymic disorder and 
PTSD, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  VCAA requires that a 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini II, 18 Vet. App. at 115.

VA satisfied the notice requirements of the VCAA with regards 
to the back condition claim by means of a September 2004 
letter and with regards to the psychiatric condition claim by 
means of a June 2006 letter.  These letters informed the 
Veteran of the types of evidence not of record needed to 
substantiate his claim and also informed him of the division 
of responsibility between the Veteran and VA for obtaining 
the required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
received Dingess notice with regards to the back condition 
claim in a March 2006 letter.  The June 2006 letter 
addressing the psychiatric claim included Dingess notice.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA and 
private treatment records, Social Security Administration 
(SSA) records, VA medical examination reports, statements 
from the Veteran and his representative, and responses from 
the National Personnel Records Center (NPRC) have been 
associated with the record.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  All pertinent due process requirements have 
been met.  38 C.F.R. § 3.103.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.

Pertinent Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a psychosis is 
manifested to a degree of 10 percent within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In determining whether service connection 
is warranted for a disability, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

According to 38 C.F.R. § 3.304(f), service connection for 
PTSD requires: 
(1) medical evidence diagnosing the condition in accordance 
with § 4.125(a) (i.e., DSM-IV), (2) a link, established by 
medical evidence, between current PTSD symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.

With regard to the third PTSD criterion, evidence of a 
stressor in service, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  Where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be sufficient to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather, in these situations, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies his testimony or statements as 
to the occurrence of the claimed stressor.  See West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD after the fact does not suffice to 
verify the occurrence of the claimed in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Back Condition

With regard to the first Hickson element, the Veteran was 
diagnosed with degenerative disc disease in August 2000.  
Therefore, the current disability requirement is met.

The second Hickson element requires evidence of an in-service 
incurrence or aggravation of a disease or injury.  The 
Veteran's January 1970 separation examination does not 
indicate that the Veteran had a back condition at the time he 
left service.  Service treatment records from December 1968 
and April 1969 show that the Veteran complained of back pain, 
at one point attributing this pain to a childhood injury.  
The Board notes that this childhood injury was not noted on 
the Veteran's entrance examination and the Veteran is 
presumed to have been in sound condition at the time of his 
entrance into service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  Thus, the second Hickson element is met.

The third and final requirement for service connection under 
Hickson is medical evidence of a nexus between the in-service 
back pain and the Veteran's current degenerative disc 
disease.  To this end, the Veteran underwent a VA medical 
examination in October 2005.  The examiner opined:

[I]t is less likely than not that the Veteran's 
current back problems stem from his injury in 
service, which was self limited and not claimed at 
separation physical.  He essentially did fairly 
well until the on the job injury in 1999, which put 
him out of work and he has not worked since.  It 
seems that this is the primary cause of his major 
back problems at this time.

Thus, Hickson (3) is not met and the claim fails on this 
basis.

In a July 2004 statement the Veteran stated that he injured 
his back in December 1999 after a fall from a vehicle at work 
and argued that his service connected knee disability may 
have contributed to his fall.  The Board notes that the 
Veteran is not service connected for a knee disability and, 
therefore, the issue of service connection for his back 
disability secondary to a knee disability is moot.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Psychiatric Disorder

The Veteran was diagnosed with dysthymic disorder in March 
2005 by a VA psychiatrist and he was diagnosed with PTSD in 
June 2005.  Therefore the first requirements of Hickson and 
38 C.F.R. § 3.304(f) are satisfied, respectively.

The second Hickson element requires evidence of an in-service 
incurrence of aggravation of a disease or injury.  The 
Veteran's service treatment records do not show a diagnosis 
of or treatment for a psychiatric condition, to include a 
dysthymic disorder, while in service or within one year after 
service.  Instead the Veteran alleges that the in-service 
injury responsible for his mental illness is abuse he faced 
at the hands of his instructor in basic training.  This 
parallels the third requirement of 38 C.F.R. § 3.304(f) and 
so discussion of the two will be combined.

After a review of the evidence, the Board finds that the 
Veteran did not engage in combat with the enemy during 
service.  The Veteran has not alleged combat with the enemy, 
but rather has alleged as a stressor abuse by his basic 
training instructor.  His DD-214 form shows no awards 
indicative of combat and his military occupation specialty 
(MOS) was motor vehicle operator.  Therefore, the Veteran's 
claimed stressor must be corroborated by evidence other than 
his own lay testimony or the diagnosis of PTSD.  See Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  This claim is anecdotal 
in nature in that the Veteran neither alleges that he was 
injured by this abuse nor that a report was taken and it is 
therefore not researchable.  See Cohen v. Brown, 10 Vet. App. 
128, 134 (1997) ("Anecdotal incidents, although they may be 
true, are not researchable.  In order to be researched, 
incidents must be reported and documented.").  Therefore, 
this stressor has not been verified and a formal finding on a 
lack of information required to verify stressors was added to 
the claims folder in November 2006.  Without verification of 
the incidents of abuse alleged, the claim fails to satisfy 
both the second Hickson element and the third requirement of 
38 C.F.R. § 3.304(f).

The Board does not question the Veteran's veracity, but given 
the unverifiable anecdotal nature of the claimed stressor, 
credible supporting evidence that the claimed in-service 
stressor occurred cannot be obtained.  Thus, element (3) of 
38 C.F.R. § 3.304(f) cannot be satisfied.  Therefore service 
connection for PTSD cannot be established.  Similarly, the 
evidence does not reveal that the Veteran actually had any 
type of an acquired psychiatric disorder during his period of 
service, or that he has a psychiatric disorder as a result of 
service.  Therefore, the preponderance of the evidence is 
against entitlement to service connection for a psychiatric 
disorder, to include dysthymic disorder and PTSD.

In reaching this decision, the Board has determined that 
application of the benefit-of-the-doubt doctrine is not 
applicable because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).




ORDER

Entitlement to service connection for back condition, to 
include degenerative disc disease of the lumbar spine, is 
denied.

Entitlement to service connection for a psychiatric disorder, 
to include dysthymic disorder and PTSD, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


